Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/2/20220 has been entered.

Information Disclosure Statement
The information disclosure statement filed 2/2/2022 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 19, 21-24 and 33-36, species of ischemic disease, PSA-NCAM positive, ischemic cerebrovascular disease and embryonic stem cells in the reply filed on 9/29/2017 is acknowledged.
Claims 20, 25-32 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2017.
Claims 19, 21-23, 37, 39-41 and 43 are under consideration in the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 21-23, 37, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., 2013 (12/13/2017 PTO-892) in view of Kim et al., 2012 (IDS, 12/27/2016, D) and Barral et al., 2013 (IDS, 12/3/2018).
The instantly claimed method is towards the treatment of stroke with the administration of PSA-NCAM positive neural progenitor cells isolated with antibodies.
Chang teaches that ischemic stroke leads to the death of multiple cell types including neuronal and endothelial cells in the brain (see page 1427, 1st column). Chang teaches using transplantation of cells for the treatment of stroke (see page 1427, Abstract) as in instant claims 19 and new claim 43. Chang teaches using stem cell-derived neural precursor cells (NPCs) transplantation to restore damaged neural tissues and circuitry (see page 1427, bottom of 1st column and top of 2nd column) as in instant claim 19. Chang teaches using neural precursor cells obtained from induce pluripotent stem cells which include embryonic stem cells that were isolated from rosette-like structures (see page 1430, 2nd column, 3rd paragraph) as required in instant claims 19, 37 and 43. Chang also teaches that administration of hiPSC-derived NPCs reduced ED-1 positive cells (ED-1 positive reads on activated microglia) and GFAP positive astrocytes (see page 1434 and page 1433, bottom of 2nd column) as required in instant claims 22 and 23. Chang teaches that transplantation of NPCs contributed to the reduction of inflammation, gliosis and apoptosis in the stroke model (see page 1434, bottom of 2nd column) as required in instant claims 22 and 23. Chang teaches that the treatment with NPCs also promotes angiogenesis (see page 1438, 1st column, bottom of 1st paragraph) as required in instant claim 43. While Change does not teach the increase of angiopoietin-1 as required in instant claim 21, it would be obvious to one of ordinary skill in the art to have a reasonable expectation to see an increase in angiopoietin-1 since NPCs already have been shown to increase angiogenesis. Chang teaches looking to PSA-NCAM marker as a way to identify endogenous neurogenesis and cell migration in the SVZ of stroke induce brain (see page 1438, 2nd column, 1st paragraph, page 1436, bottom of 1st column and top of 2nd column) but does not teach using PSA-NCAM positive NPCs as required in instant claims 19 and 43.
Kim teaches producing PSA-NCAM positive neural precursors cells (NPCs; neural progenitor cells aka neural precursor cells) from human pluripotent stem cells such as human embryonic stem cells for cell replacement therapies of the nervous system (see page 1, 1st column and abstract) as in instant claim 19. Kim teaches  that PSA-NCAM is expressed in neural cells and detecting PSA-NCAM expression in neural rosette cells during neural differentiation of hESCs and using PSA-NCAM as a marker for isolating primitive NPCs (see page 2, 1st column, 2nd paragraph). Kim teaches using a PSA-NCAM antibody to isolate PSA-NCAM positive cells from expanded neuronal rosettes cells (see page 2, bottom of 2nd column) as required in instant claims 19 and 43. Kim teaches this marker, PSA-NCAM, also allows the enrichment of a homogenous population of primitive NPC from hPSC (see page 4, 2nd column, 1st paragraph) and minimizes the concerns of tumorigenesis after transplantation (see page 2, 1st column, bottom of 2nd paragraph) as required in instant claim 19. Kim teaches that selecting the PSA-NCAM positive cells helps produce a homogenous population of cells and excludes neural crest cells (see page 4, 2nd column bottom of 1st paragraph, page 10, bottom of 1st and 2nd column). Kim teaches that the PSA-NCAM positive NPCs are able to integrate into the adult mammalian brain, have full capacity of neural differentiation potential in vivo and have a significantly lower possibility of neural outgrowth when compares to unsorted and non-propagated neural rosette cells (see page 8, bottom of 2nd column). Kim teaches using these PSA-NCAM positive NPCs as reliable cell source for future cell replacement therapy. Kim does not specifically teach using these specific cells for the treatment of ischemic stroke.
Barral teaches an optimized strategy for isolating PSA-NCAM positive neuronal precursor cells from embryonic stem cells and derived from pluripotent stem cells (iPSCs)  as a source of cells for transplantation and cell replacement therapy (see abstract and page 141, bottom of 2nd column) as required in instant claims 19, 37 and 42. Barrel teaches using PSA-NCAM antibodies to help identify and isolate the PSA-NCAM positive cells (see page 135, figure 1 and 2nd column and page 139, 2nd column, 2nd paragraph) as required in instant claims 19 and 43. Barral teaches that these techniques of isolation are required for producing clinical grade purified cells for treatments (see page 143, top of 1st column). Barral teaches that PSA-NCAM positive enriched cell differentiated predominantly into NeuN positive cells in comparison to unsorted control cells in vivo when grafted into the forebrain (see abstract, pages 138-139, Figure 4 and page 140, 2nd column, 2nd and 3rd paragraph) as require din instant claims 22 and 23. Barral teaches administering the PSA-NCAM positive enriched cell to the cortex (see pages 134, 2nd column, 2nd paragraph and page 140, 2nd column, 2nd paragraph) as in instant claim 40. Barral teaches that these PSA-NCAM cells have the potential for promoting brain repair such as lesion models of ischemia and brain trauma and teaches the administration of these sorted cells into the forebrain (see page 134, 2nd column, 1st paragraph and 2nd paragraph). Barral teaches concentrations of the PSA-NCAM positive enriched cells from 1x105 to 3x106 (see page 135, 2nd column and page 137, 1st column, 2nd paragraph and 2nd column, 3rd paragraph) and includes the dose range of instant claim 41. One of ordinary skill in the art would be able to determine the best dose regime to produce the desired effect, treatment of ischemic disease, through routine optimization of the method (see MPEP § 2144.05). However, Barral does not specifically teach administering the PSA-NCAM positive enriched cells to the infarct site as required in instant claim 39 or increasing vascularization at the site of a stroke as required in new claim 43.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Chang, Kim and Barral. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one of ordinary skill in the art would want to administer a cell population able to produce neuronal cells to replace the lost cells due to ischemic stroke without fear of leading to unwanted tumorigenesis. Chang teaches that one of the issues with NPCs is the potential of tumorigenesis (see page 1433, 1st column, 2nd paragraph) as does Kim (see page 2, 1st column) and Barral (see page 143, 1st column). Further, one of ordinary skill in the art would be motivated to use the cells taught by Kim and Barral in the method of treatment for ischemic stroke taught by Chang since these cells are capable of integrating into the cortex and produce neurons as taught by Barral (see page 140, 2nd column, 2nd paragraph). One of ordinary skill would be motivated to use these PSA-NCAM positive cells to treat cerebrovascular ischemic injury such as stroke as taught by Chang since Barral teaches that these PSA-NCAM cells have the potential for promoting brain repair such as lesion models of ischemia and brain trauma and teaches the administration of these sorted cells into the forebrain (see page 134, 2nd column, 1st paragraph and 2nd paragraph). Further, one of ordinary skill in the art would be motivated to administer the sorted PSA-NCAM cells to infarct site as in instant claim 39 since one would want to administer the treatment of replacement cells close to the area of cell loss to reduce the amount of migration necessary to reach the site of injury and Barral has already shown that these presorted cell are capable of integrating into the cortex/forebrain of an animal model. Finally, one of ordinary skill in the art would have a reasonable expectation of increasing vascularization at the site of the lesion in a stroke patient since NPCs also promotes angiogenesis (see page 1438, 1st column, bottom of 1st paragraph). Accordingly, the cumulative reference teachings render obvious the claimed method. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 19, 21-23, 37, 39-41 and 43 are obvious over Chang, Kim and Barral.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. The newly amended claims still read on the art of record because Kim teaches using a PSA-NCAM antibody to isolate PSA-NCAM positive cells from expanded neuronal rosettes cells (see page 2, bottom of 2nd column) as now required in instant claims 19 and 43. Applicant’s arguments have been previously addressed in the Final Office Action and Examiner’s Answer which was affirmed in the Board Decision on 12/2/2021.
Applicant argues that Chang does not teach using only PSA-NCAM positive cells to treat stroke and that Kim only teaches using PSA-NCAM positive cells to treat a neurodegenerative disease but not stroke and dismisses Barral’s teachings by arguing that the reference does not provide any evidence that the PSA-NCAM+ cells are capable of treating ischemic lesions. The references teach all of the required limitations of the instant claims and the combination of their teachings clearly show that it would be obvious to select PSA-NCAM positive cells rather than use a mixed cell population to reduce a well-known risk associated with this type of treatment in stroke. 
Applicant argues that the Chang reference does not teach a treatment for stroke but rather evaluates NPCs in in vitro studies and pre-clinical studies in a murine animal model for stroke. Applicant admits that Chang concludes that transferred NPC reduce inflammation, gliosis and apoptosis but argues that the Chang reference uses equivocal language and therefore, does not conclude that NPCs treat stroke. This is not found persuasive because Chang clearly states using NPCs to treat stroke. It does not matter what model is used, either in vitro or in vivo (animal model or human patient), because the art still reads on treatment of stroke as required in the instant claims. It is also pointed out that Applicant’s own specification teaches that treating stroke includes reducing/suppressing neuroinflammation (see page 12, lines 21-30) and inhibiting the activation of reactive microglia cells and astrocytes (see page 5, lines 11-14) and instant claim 22 which are the same results disclosed by Chang and acknowledged by Applicant. Note that gliosis includes the activation of reactive microglia cells and astrocytes, as in instant claim 22. Therefore, Applicant’s argument that the Office misinterpreted the Chang reference is not found persuasive. 
Applicant argues that the Barral reference also suffers from the same deficiencies as Chang because Barral does not disclose a clinical effect but rather disclosed an in vitro model assay and animal models using PSA-NCAM positive NPCs. This should not be found persuasive for multiple reasons: 1) Applicant is arguing over a very narrow scope of clinical results that is not required in the instant claim scope. The instant claims only required administering the claimed cells to a subject and this reads on animal models as disclosed by Chang and Barral and as acknowledged in Applicant’s own arguments. 2) Even if clinical treatment was a required limitation, it is routine and conventional to test out potential treatments for injury and disease in an in vitro setting and animal models before moving on to more expensive and time consuming human clinical trials. In vitro experiments and animal models are acceptable ways in the art to determine and conclude what would have a reasonable expectation of success in treating a human patient in a clinical setting. 3) It is pointed out to Applicant that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). Therefore, the combination of the references of Chang, Kim and Barral provides a clear teaching that one of ordinary skill in the art would be motivated to use to use PSA-NCAM positive cells versus unsorted cells, as taught by Kim and Barral, to produce the best result in treating injuries of the CNS like stroke taught by Chang.
Applicant argues that Chang only mentions angiogenesis as only a speculative mechanism for the action of iPSC-NPCs and did not make the connection between angiogenesis and vascularization. Applicant argues that angiogenesis and vascularization are different processes and that the Examiner has reached an erroneous equivalence between vascularization (vessels) and angiogenesis (capillaries) and therefore, reached an improper conclusion of obviousness. The argument set forth by applicant that angiogenesis and vascularization are different processes cannot be accepted since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). There is no evidence of record that supports this assertion. It is pointed out that both vascularization and angiogenesis refer to new growth in the vascular system and refer to two types of blood vessels. Further, Applicant’s own specification clearly teaches that the treatment of stroke with the required cells leads to angiogenesis in the host brain (see page 32, lines 1-28) and instant claim 21 claims an increased expression of angiopoietin-1 due the treatment of stroke with the claimed cells. 
Applicant’s dismissal of Kim as only teaching using PSA-NCAM positive cells to treat a neurodegenerative disease but not stroke ignores the fact that the art already recognizes that these PSA-NCAM positive cells have already been shown capable to treat neuronal cell loss in another form of neuronal injury induced by neurodegeneration. Kim’s teachings provide clear motivation to one of ordinary skill in the art to have a reasonable expectation of success in using the PSA-NCAM positive cells to treat a neuronal injury caused by stroke along with Chang’s statement that PSA-NCAM cells treat stroke. 
Barral provides clear motivation to use the presorted PSA-NCAM positive cells to treat CNS injury including one produced by ischemic lesions. Applicant argues that Barral is only speculating and provide no evidence of the instantly claimed cell being capable of treating ischemic lesions. This should not be found persuasive because Barral clearly shows that one of ordinary skill in the art has a reasonable expectation that these cells would treat ischemic lesion of a stroke. It is further pointed out that the statement made by Barral on page 134, 2nd column, 1st paragraph and 2nd paragraph was supported by citations which clearly support the fact that the statement was based on the prior art and not conjecture. Therefore, all references, Chang, Kim and Barral, provide clear guideposts in the art to what one of ordinary skill in the art would have a reasonable expectation of. 
All of the required limitations of the instant claims are disclosed or obvious over the references of record. The references presented and discussed above speak to the fact that the required treatment and the required patient population has been contemplated in the art. Chang clearly teaches treating stroke with PSA-NCAM positive cells. Kim teaches producing PSA-NCAM positive neural precursors cells from human pluripotent stem cells such as human embryonic stem cells for cell replacement therapies of the nervous system (see page 1, 1st column and abstract) and Barral teaches an optimized strategy for isolating PSA-NCAM positive neuronal precursor cells from embryonic stem cells and those derived from pluripotent stem cells (iPSCs) as a source of cells for cell replacement therapy (see abstract and page 141, bottom of 2nd column). These references teach all of the required elements of the instant claims. They teach the specifically required cells, PSA-NCAM positive neural precursors cells, and using them in a subject to treat stroke. The prior art also teaches the methods necessary to produce and isolate the required cells. The prior art even teaches the intended results as described in the instant claims. Therefore, all of the required elements were known in the prior art and not obtained from applicant’s disclosure. 
Therefore, the applicant’s arguments are not found persuasive. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649